DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 07/29/2022
Claims 4, 6, 10, 11 and 16 have been amended and claim 17 has been added
Claims 2-7, 10, 11, 16 and 17 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 4,591,060) in view of Taskis (US 2003/0010668).

16: Tsukada discloses a single-piece bottle comprising a tubular wall with an inner conduit defining a bottle body and a bottle neck connected through interposed shoulders, the bottle neck having a bottle mouth on one first end and being connected to the shoulders through one second end opposed to the first end;

the tubular wall of the bottle neck including a collar segment, a transition segment, and a wide segment in succession; 
- the collar segment includes the bottle mouth and a thickening of the tubular wall defining a protruding annular collar around the bottle neck; 
- the transition segment includes an annular outer recess, recessed with respect to the wall outer faces of the tubular wall on the annular collar and on the wide segment; 
- the wide segment has a wall outer face flush with a wall outer face of the annular collar of the collar segment, defining a first exterior widening of the glass bottle, and the wide segment is connected to the rest of the bottle body through the bottle shoulders defining a second exterior widening of the glass bottle body;
 - the inner conduit of the tubular wall, in the collar segment and in at least part of the transition segment, is straight with a constant cross-sectional area or has a decreasing cross sectional area away from the bottle mouth; 


    PNG
    media_image1.png
    401
    453
    media_image1.png
    Greyscale

the cross-sectional area of the inner conduit, on the wide segment, is bigger than the cross-sectional area of the inner conduit on the collar segment, and the cross-sectional area of successive cross sections of the inner conduit, on the transition segment, are increasing towards the wide segment (see annotated figure above).

Tsukada fails to disclose a glass bottle. Taskis teaches a single-piece glass bottle having an inner conduit and outer collar and recessed segments ([0036]; fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Tsukuda to include the glass container of Taskis since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II




3: Tsukada-Taskis discloses the single-piece glass bottle neck single-piece glass bottle
according to claim 16 and having an annular recess. A modification to have the width of the recess equal to or less than 5 mm would be obvious to one having ordinary skill in the art.
"[I]f a technique has been used to improve one device, and a person of ordinary skill in the art
would recognize that it would improve similar devices in the same way, using the technique is
obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc.,
127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in size is generally recognized as being
within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

4, 6: Tsukuda-Taskis discloses the single-piece glass bottle according to claim 16 wherein the outer collar face wall of the annular collar is confined between two annular collar projection faces, and wherein the mentioned annular outer recess is confined between one of the annular collar projections faces and an annular wall projection face, facing said annular collar projection face, with the annular wall projection face being defined by an abrupt change in size between two successive cross sections of the outer wall outer face of the tubular wall on the transition segment (see annotated figure below).

    PNG
    media_image2.png
    408
    348
    media_image2.png
    Greyscale


5: Tsukada-Taskis discloses the single-piece glass bottle according to claim 16, wherein in said collar segment the thickening of the tubular wall is defined in at least the largest part of said collar segment (Tsukada; fig. 1).

7: Tsukada-Taskis discloses the single-piece glass bottle according to claim 16, wherein the thickness of the tubular wall of the wide segment (at 7 of fig. 1) is comprised between 80% and 120% of the thickness of the tubular wall of the annular outer recess of the transition segment (Tsukada; fig. 1).

10: Tsukada-Taskis the single-piece glass bottle according to claim 16, wherein at least one of the following elements has a cylindrical geometry:

- the inner conduit of the collar segment and/or of the wide segment, and/or 
 - the outer wall outer face of the collar segment and/or of the wide segment, and/or
-the wall outer face of the annular collar (Taskis; fig. 1 and 4).

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 4,591,060) in view of Taskis (US 2003/0010668) in view of Lunn (US 2,069,075).

2, 7: Tsukada-Taskis discloses the claimed invention as applied to claim 16 but fails to
disclose a longer tubular wall at the collar. Lunn teaches the tubular glass bottle neck wherein the length of the tubular wall covered by the annular collar 10 is greater than the length of the
tubular wall 440 on which the annular outer recess 12 is defined (fig. 1). It would have been
obvious to one having ordinary skill in the art at the time of the effective filing date of the
invention to modify the length of the tubular at the collar of Tsukada-Taskis to include the
elongated tubular wall of Lunn to accommodate varying users.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 4,591,060) in view of Taskis (US 2003/0010668) in view of Travisano (US 5,544,770).

11: Tsukada-Taskis discloses the claimed invention as applied to claim 16 but fails to
disclose a label. Travisano teaches the single-piece bottle neck wherein at least part of the outer
collar face and/or at least part of the outer wall face of the wide segment are printed, silk-
screened, or engraved, or labeled with an adhesive label, or wherein both faces are printed, silk-
screened, or engraved, or labeled with an adhesive label, with a continuous modify at least
partially covering both faces (col. 1, Il. 21-45). It would have been obvious to one having
ordinary skill in the art at the time of the effective filing date of the invention to modify the
collar of Tsukada-Taskis to include the label of Travisano to properly advertise the contents of
the bottle.

Allowable Subject Matter
Claim 17 is allowed.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735